                         Case 1:19-cr-00919-KMW
                         Case 1:19-cr-00919-KMW Document
                                                Document 40
                                                         41 Filed
                                                            Filed 03/02/21
                                                                  03/02/21 Page
                                                                           Page 11 of
                                                                                   of 11




                                                                                    USDC SONY
                                                                                    J)OCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC#:
                                                                                    DATEF-IL-E-D:_'3_ ,-z~
                                                                                                         -- z-==<-/
             March 2, 2021

             ByECF

            Honorable Kimba M. Wood
            United States District Judge
            Southern District of New York
                                                                                        MEMO ENDO RSED
            500 Pearl Street
            New York, NY 10007

                      Re:       United States v. Lorenzo Almanzar, 19 Cr. 919 (KMW)

             Dear Judge Wood:

                    I write to respectfully request an adjournment of Mr. Almanzar's sentence proceeding
             now scheduled for March 31, 2021, until the first week of June 2021 at a date and time
             convenient to the Court.

                     This request is made due to the ongoing COVID-19 pandemic and Mr. Almanzar' s desire
             to be physically present at his sentence proceeding.

                      AUSA Jarrod Schaeffer consents to this request.
             ~ t\~vt/\1 i S Mj ovr~ol ~
-=r-u :s  I\.Q   f d-Oa-. I, tt.+ I I: D v_. -~ ..
                                                                            Very truly yours,

1:;:).e-H:<I\A ~.r,~ S t.t)::, t'vl i".S ~ ' N'- ; ~ t:J.. L.A.,, '1_:;
 fv\.ti':j ~o • bov.vtn rvuf\:f S\.~b M ,-s ~~                             C::!
             cc:      AUSA Jarrod Schaeffer
                                          ~ 7.




                                                                          so ORDERED:         N.Y., N.Y.   3}o I~ (

                                                                             KIMBA M. WOOD
                                                                                   U.S.D.J.
             JR/Almanzar/Adj Rqst
